

	

		II

		109th CONGRESS

		1st Session

		S. 2121

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Schumer (for

			 himself, Mr. Sarbanes, and

			 Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to provide housing

		  loan benefits for the purchase of residential cooperative apartment

		  units.

	

	

		1.Short titleThis Act may be cited as the

			 Veterans Housing Fairness Act of

			 2005.

		2.Residential

			 cooperative housing units

			(a)Housing

			 benefits for cooperative apartment unitsSection 3710(a) of title

			 38, United States Code, is amended by inserting after paragraph (11) the

			 following:

				

					(12)To purchase

				stock or membership in a development, project, or structure of a cooperative

				housing corporation in accordance with subsection

				(h).

					.

			(b)Conditions of

			 housing benefits for cooperative apartment unitsSection 3710 of

			 title 38, United States Code, is amended by adding at the end the

			 following:

				

					(h)(1)A loan may not be

				guaranteed under subsection (a)(12) unless—

							(A)the development, project, or structure

				of the cooperative housing corporation complies with such criteria as the

				Secretary prescribes in regulations; and

							(B)the dwelling unit that the purchase of

				stock or membership in the development, project, or structure of the

				cooperative housing corporation entitles the purchaser to occupy is a single

				family residential unit.

							(2)In this subsection, the term

				cooperative housing corporation has the same meaning given such

				term in section 216(b)(1) of the Internal Revenue Code of 1986.

						(3)When applying the term value of

				the property to a loan guaranteed under subsection (a)(12), such term

				means the appraised value of the stock or membership entitling the purchaser to

				the permanent occupancy of the dwelling unit in the development, project, or

				structure of the cooperative housing

				corporation.

						.

			

